Citation Nr: 0015015
Decision Date: 06/07/00	Archive Date: 09/08/00

DOCKET NO. 97-00 178A              DATE JUN 07, 2000

On appeal from the Department of Veterans Affairs Regional Office
in White River Junction, Vermont

ISSUES

1. What evaluation is warranted for right knee chondromalacia from
October 19, 1990?

2. Entitlement to an effective date prior to October 19, 1990, for
an award of service connection for chondromalacia of the right
knee.

REPRESENTATION

Appellant represented by: The American Legion

INTRODUCTION

The veteran served on active duty from June 1968 to June 1970.

This matter originally came before the Board of Veterans' Appeals
(Board) on appeal from a November 1996 rating decision of the White
River Junction, Vermont, Regional Office (RO).

REMAND

In 1995, the United States Court of Appeals for Veterans Claims
(CAVC) issued a decision in Holland v. Brown, 9 Vet. App. 324
(1996), holding that when a veteran appealed a denial of
entitlement to service connection, his appeal necessarily included
other "essential elements" of his claims for service connection,
including the disability rating to be assigned to the disability in
question. Id. at 330. Subsequently, in 1997, the United States
Court of Appeals for the Federal Circuit summarily reversed CAVC's
decision in Holland. See Holland v. (Tober, 124 F.3d 226 (Fed. Cir.
1997). Simply put, the Federal Circuit has held that a notice of
disagreement applies only to the element of the claim currently
being decided, and necessarily cannot apply to "the logically down-
stream element of compensation level." Grantham v. Brown, 114 F.3d
1156, 1159 (Fed. Cir. 1997).

In this case, in May 1996 the Board determined that new and
material evidence had been submitted to reopen a claim of
entitlement to service connection for a right knee disability. The
case was then remanded to the RO for adjudication on a de novo
basis. Thereafter, in a November 1996 rating decision, service,
connection was granted and a noncompensable rating assigned for
chondromalacia of the right knee. In a December 1996 letter
informing the veteran of the award, the RO, in apparent reliance on
the now invalidated decision in Holland, noted that, if the
appellant did not submit a written statement expressing
satisfaction with the decision within 30 days, his "appeal" would
continue and a supplemental statement of the case would be issued.

The law is now clear in showing that Holland was wrongly decided by
CAVC. Therefore, because "jurisdiction does indeed matter and it is
not 'harmless' when the VA during the claims adjudication process
fails to address threshold issues," McGinnis v. Brown, 4 Vet. App.
239, 244 (1993), and because "[a] jurisdictional

2 -

matter may be raised at any stage" of a proceeding, AB v. Brown, 6
Vet. App. 35, 37 (1995) quoting Phillips v. General Servs. Admin.,
924 F.2d 1577, 1579 (Fed.Cir. 1991), the Board now proposes to
address whether the claim for a higher rating was appealed in a
timely manner.

In this regard, under 38 U.S.C.A 7105(d)(3) (West 1991) and 38
C.F.R. 20.302(b) (1999), after an appellant receives the SOC, he
must file a substantive appeal within sixty days from the date the
SOC is mailed or within the remainder of the one-year period from
the date the notification of the decision was mailed, whichever
period ends later. By regulation, this substantive appeal must
consist of either a VA Form 9, or correspondence containing the
necessary information, that is, specific arguments relating to
errors of fact or law made by the agency of original jurisdiction
in reaching the determination being appealed. 38 C.F.R. 20.202
(1999). The time period will be extended for a reasonable period on
request for good cause shown. 38 U.S.C.A. 7105(d)(3) (West 1991);
38 C.F.R. 20.303 (1999).

In this case, the veteran filed his notice of disagreement to the
November 1996 rating decision granting a noncompensable rating in
January 1997. A "supplemental" statement of the case was issued
later that month. Significantly, however, no further correspondence
from either the veteran or his representative was received within
the prescribed time limit which would qualify as a substantive
appeal.

Before rendering a final decision in this matter, however, the
Board concludes that that the appellant should be offered an
opportunity to respond to the question whether he filed a timely
substantive appeal to the November 1996 rating decision. Bernard v.
Brown 54 Vet. App. 3845 392-94 (1993). Hence, further development
is in order.

Further development is also in order with respect to the claim of
entitlement to an earlier effective date for the grant of service
connection for right knee chondromalacia. In this respect, the RO
in November 1996 assigned an effective date of January 28, 1991.
The effective date was later amended in December 1996

3 -

to October 19, 1990. The veteran filed a notice of disagreement to
this decision in January 1997. Significantly, however, a statement
of the case addressing this issue has yet to be issued.
Accordingly, in accordance with the decision in Manlicon v. West,
12 Vet. App. 238 (1999), this issue is remanded to the RO for
appropriate action.

In remanding the earlier effective date claim under the Manlicon
doctrine the Board acknowledges that a supplemental statement of
the case was issued concerning the effective date question in
December 1996. A notice of disagreement, however, was not filed
until January 1997, and the provisions of 38 U.S.C.A. 7105 are very
clear as to the chronological obligations of the Department and a
claimant. Simply put, it is inappropriate to issue a statement of
the case before a notice of disagreement has been filed.

Therefore, this case is REMANDED for the following action:

1. The RO should advise the veteran that he has failed to file a
timely substantive appeal with respect to the issue of what rating
is warranted for right knee chondromalacia, and afford him the
opportunity to submit any argument, evidence, or comment with
respect to the proper appellate status of the issue, to include an
opportunity to request a hearing on the matter if he so desires. If
the determination is unfavorable to the veteran, the RO should
review the record and issue a supplemental statement of the case on
the question of whether the appeal was properly perfected for
review by the Board. The supplemental statement of the case should
contain a summary of the pertinent facts and a summary of the laws
and regulations applicable to the proper filing of appeals.

2. The RO should, in accordance with applicable procedures,
consider any evidence obtained since the

4 -

January 1997 Notice of Disagreement with respect to the effective
date assigned for the grant of service connection, and, as
appropriate, issue a Statement of the Case.

Thereafter, the veteran should be given the opportunity to respond.
The case should be returned to the Board for further appellate
consideration, if otherwise in order. The Board takes this
opportunity to note that it does not have appellate jurisdiction
over the earlier effective date claim, and that issue should be
referred by the RO to the Board for a appellate consideration if,
and only if, the veteran files a timely substantive appeal.

The purpose of this REMAND is to ensure due process to the veteran.
No action is required by the veteran until he receives further
notice.

DEREK R. BROWN 
Member, Board of Veterans' Appeals


Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1999).

5 -


